Citation Nr: 1316692	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 20, 2012, and a rating in excess of 20 percent since March 20, 2012, for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to June 1972.
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for the Veteran's lumbosacral strain with degenerative disc disease.

During the course of the appeal, jurisdiction was transferred to the Montgomery, Alabama, RO.

A March 2012 Decision Review Officer (DRO) decision increased the rating from 10 percent to 20 percent for the Veteran's lumbar spine disability, effective March 20, 2012.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Veteran asserts that the VA examination used by the "2008" rating decision to increase the disability rating from 10 percent to 20 percent for the Veteran's lumbar spine disability is insufficient, because the examiner is not a licensed physician's assistant.  As previously noted, it was a March 2012 DRO decision, and not the April 2008 rating decision, which increased the rating for the Veteran's lumbar spine disability from 10 to 20 percent disabling based on a March 2012 VA Disability Benefits Questionnaire (DBQ) Back Conditions examination conducted by W.T. H. III, P.A.  The Veteran essentially argues that the March 2012 examination was inadequate due to the fact that the physician's assistant was not licensed and submitted photocopied materials from an internet search of a website operated by the Alabama Board of Medical Examiners and Medical Licensure Commission indicating that, as of April 25, 2013, W.T.H. III was not a licensed physician's assistant.  However, a physician's assistant working for the federal government need only be licensed in any state, and need not be licensed in the specific state in which the government facility he practices in is located.  Neither the Veteran nor his representative has shown that the physician's assistant is not licensed in any other state besides Alabama.

While the Veteran's representative has also challenged the competence of VA's "credentialing staff," the representative is advised that VA medical facilities (or the medical examination contractor) are responsible for ensuring that examiners are adequately qualified.  VBA Adjudication Procedure Manual M21-1, Manual Rewrite (M21-1 MR), Part III, Subpart IV, Chapter 3, Section D, Subsection b.  Veterans Service Center (VSC) employees are not expected to routinely review the credentials of clinical personnel to determine the acceptability of their reports. Id.  However, the signature block of the examination report should contain the examiner's credentials. Id.  If an unsigned or improperly signed examination report is received, the report must be returned as incomplete for rating purposes before undertaking any adjudicative action.  VBA Adjudication Procedure Manual M21-1, Manual Rewrite (M21-1 MR), Part III, Subpart IV, Chapter 3, Section D, Subsection c.

In this regard, although the March 2012 VA DBQ examination was conducted by a physician's assistant, as previously noted, a review of that examination report shows that the report was supervised or reviewed by a licensed physician as required by the VA procedure manual.  See M21-1MR, Part III, Subpart IV, Chapter 3, Section D 18(a).  Here, a physician's name and electronic signature follows the physician assistant's name and professional credentials.  The Board notes that neither the Veteran nor his representative has challenged the credentials of the Chief of Administration Medicine whose electronic signature is on the April 2012 report of examination.

Furthermore, on review of the March 2012 VA DBQ report of examination the Board finds that it is adequate for rating purposes and provided findings necessary to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, neither the Veteran nor his representative has alleged that his lumbar spine disability has increased in severity since the March 2012 examination.  Thus, the Board finds that remand for an additional VA examination is not required at this time.

However, the Board does find that remand is necessary so that outstanding VA treatment records can be obtained.  A review of the Veteran's claims folder shows that the most recent VA treatment records from the Birmingham, Alabama VA Medical Center (VAMC) are dated in August 2008 and a search of the Veteran's Virtual VA electronic claims file shows that none of the Veteran's VA treatment records have been associated with his electronic file.  In a March 2012 statement, the Veteran indicated that he is still receiving medical treatment at that facility.  Consequently, as the Veteran's VA treatment records dated since August 2008 are unavailable for the Board's review and as they might contain information relevant to the Veteran's claim on appeal, on remand, they must be secured and associated with the record.  38 C.F.R. § 3.159(c)(2), (c)(3) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records and associate them with the physical OR virtual claims file, to include associating with the claims folder all pertinent treatment records from the Birmingham VAMC dated from August 2008, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims files, and the Veteran should be informed in writing.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


